             Case 3:19-cr-04666-KSC Document 54 Filed 12/04/20 PageID.123 Page 1 of 5
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                      UNITED STATES DISTRICT COURT
                                          SOUTHERN DISTRICT OF CALIFORNIA
               UNITED STATES OF AMERICA                               JUDGMENT IN A CRIMINAL CASE
                                 V.                                   (For Offenses Committed On or After November 1, 1987)

                     Erika Janel Chacon                                  Case Number: 19CR4666-KSC

                                                                      Federal Defenders, Leah Gonzales
                                                                      Defendant’s Attorney
USM Number                       73464112
    _
☐
THE DEFENDANT:
☒ pleaded guilty to count(s)          1 of the Misdemeanor Information

☐ was found guilty on count(s)
    after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                       Count
Title & Section                    Nature of Offense                                                                  Number(s)
19:1433 and 1436(a)                Failing to Present Merchandise for Inspection                                         1
and (c)                            (Misdemeanor)




    The defendant is sentenced as provided in pages 2 through          5                     of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
☐ The defendant has been found not guilty on count(s)
X Count(s)
☐                   Underlying Information                      is          dismissed on the motion of the United States.

        Assessment : $25 WAIVED
☒       _

☐ JVTA Assessment*: $
        *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
☐ No fine                      ☐ Forfeiture pursuant to order filed                                              , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

                                                                      12/3/2020
                                                                      Date of Imposition of Sentence



                                                                      HON. KAREN S. CRAWFORD
                                                                      UNITED STATES MAGISTRATE JUDGE
             Case 3:19-cr-04666-KSC Document 54 Filed 12/04/20 PageID.124 Page 2 of 5
   AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

   DEFENDANT:              Erika Janel Chacon                                                        Judgment - Page 2 of 5
   CASE NUMBER:            19CR4666-KSC

                                                     PROBATION
Upon release from imprisonment, the defendant will be on supervised release for a term of:
1 YEAR

                                           MANDATORY CONDITIONS
1. The defendant must not commit another federal, state or local crime.
2. The defendant must not unlawfully possess a controlled substance.
3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
   controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
   two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
   than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
        ☐The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
           risk of future substance abuse. (check if applicable)
4. ☒The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a
   sentence of restitution. (check if applicable)




The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.




                                                                                                         19CR4666-KSC
             Case 3:19-cr-04666-KSC Document 54 Filed 12/04/20 PageID.125 Page 3 of 5
 AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 DEFENDANT:                   Erika Janel Chacon                                                                      Judgment - Page 3 of 5
 CASE NUMBER:                 19CR4666-KSC

                                      STANDARD CONDITIONS OF SUPERVISION
As part of the defendant’s supervised release, the defendant must comply with the following standard conditions of
supervision. These conditions are imposed because they establish the basic expectations for the defendant’s behavior
while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
court about, and bring about improvements in the defendant’s conduct and condition.

1.       The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation office or
within a different time frame.

2.       After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer as
instructed.

3.       The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
getting permission from the court or the probation officer.

4.       The defendant must answer truthfully the questions asked by their probation officer.

5.       The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or anything
about their living arrangements (such as the people living with the defendant), the defendant must notify the probation officer at least 10
days before the change. If notifying the probation officer in advance is not possible due to unanticipated circumstances, the defendant
must notify the probation officer within 72 hours of becoming aware of a change or expected change.

6.       The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain view.

7.       If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72
hours.

8.       The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as
nunchakus or tasers).

9.      If the probation officer determines the defendant poses a risk to another person (including an organization), the probation officer
may require the defendant to notify the person about the risk and the defendant must comply with that instruction. The probation officer
may contact the person and confirm that the defendant notified the person about the risk.

10.      The defendant must follow the instructions of the probation officer related to the conditions of supervision.




                                                                                                                          19CR4666-KSC
         Case 3:19-cr-04666-KSC Document 54 Filed 12/04/20 PageID.126 Page 4 of 5
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:             Erika Janel Chacon                                                           Judgment - Page 4 of 5
CASE NUMBER:           19CR4666-KSC

                                 SPECIAL CONDITIONS OF SUPERVISION



  1.     Not enter or reside in the Republic of Mexico without permission of the court or probation officer and comply with
  both United States and Mexican immigration laws.

  2.      Participate in a program of mental health treatment as directed by the probation officer. The court authorizes the
  release of the presentence report and available psychological evaluations to the mental health provider, as approved by the
  probation officer. Allow for reciprocal release of information between the probation officer and the treatment provider.
  May be required to contribute to the costs of services rendered in an amount to be determined by the probation officer,
  based on ability to pay.

  3.      Report all vehicles owned or operated, or in which you have an interest, to the probation officer.

  4.      Resolve all outstanding warrants within 60 days.

  5.       Submit your person, property, house, residence, vehicle, papers, computers (as defined in 18 U.S.C. § 1030(e)(1)),
  other electronic communications or data storage devices or media, or office, to a search conducted by a United States
  probation officer. Failure to submit to a search may be grounds for revocation of release. The offender must warn any other
  occupants that the premises may be subject to searches pursuant to this condition. An officer may conduct a search
  pursuant to this condition only when reasonable suspicion exists that the offender has violated a condition of his
  supervision and that the areas to be searched contain evidence of this violation. Any search must be conducted at a
  reasonable time and in a reasonable manner.

  6.      Complete 52 hours of community service in a program approved by the probation officer.




                                                                                                        19CR4666-KSC
               Case 3:19-cr-04666-KSC Document 54 Filed 12/04/20 PageID.127 Page 5 of 5



AO 245S      Judgment in Criminal Case
             Sheet 5 — Criminal Monetary Penalties

                                                                                                      Judgment — Page         5   of   5
DEFENDANT: Erika Janel Chacon
CASE NUMBER: 19CR4666-KSC
                                                               RESTITUTION

The defendant shall pay restitution in the amount of                  $1,200.00            unto the United States of America.




          This sum shall be paid                immediately.
                                          ✘     as follows:
           Pay restitution in the amount of $1,200.00 to the Environmental Protection Agency (EPA) at the rate of $50/month.




      The Court has determined that the defendant          does not   have the ability to pay interest. It is ordered that:

    ✘        The interest requirement is waived.

             The interest is modified as follows:




                                                                                                    19CR4666-KSC
